           Case 1:19-cv-07478-MKV Document 45 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X

EMPILY PENZO,
                                            Plaintiff,                 Civ. 19-cv-7478 (MKV)(KHP)

                 -against-                                             NOTICE OF MOTION TO BE
                                                                       RELIEVED AS COUNSEL
CONSOLIDATED EDISON COMPANY OF
NEW YORK, INC.,

                                            Defendant.

----------------------------------------------------------------- X

        PLEASE TAKE NOTICE that pursuant to Local Rule 1.4 of the Local Rules of the Southern

District of New York, and upon the accompanying declaration of Laine Alida Armstrong, dated

December 28, 2020, and the Memorandum of Law in Support of Advocates for Justice, Chartered

Attorneys, Motion to Withdraw as Counsel for Plaintiff and for a Charging Lien, the undersigned

will move this Court on December 30, 2020 at 10 a.m. in the forenoon, or as soon thereafter as this

motion may be heard, for an Order for leave permitting Counsel for Plaintiff to withdraw as Counsel

of record for Plaintiff, and for all further relief as this Court deems just and proper.

Dated: New York, New York
       December 28, 2020

                                                              ADVOCATES FOR JUSTICE,
                                                              CHARTERED ATTORNEYS
                                                              Attorneys for Plaintiff

                                                              By: /s/ Laine Alida Armstrong
                                                                  Arthur Z. Schwartz
                                                                  Laine Alida Armstrong
                                                                  225 Broadway, Suite 1902
                                                                  New York, New York 10001
                                                                  tel: (212) 285-1400
                                                                  fax: (212) 285-1410

TO:     Counsel of Record, via ecf
        Emily Penzo, via email
